DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on August 9, 2021.  Claims 21-52 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.

Response to Arguments
Concerning the “Rejections over Asserted Art” section on pages 8-10 of the Applicant’s Response filed on July 9, 2021, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 21, 28, 35, and 39 objected to because of the following informalities:  Line 14 of claim 21, line 13 of claim 28, line 15 of claim 35, and line 11 of claim 39 recite the term “a fist diameter”, wherein the word “fist” appears to be a misspelling of the word “first”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 25-28, 32-34, 43, 44, and 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arani et al. (US 2005/0149073, hereinafter Arani) in view of Heaton, II et al. (US 2010/0114301, hereinafter Heaton).
Concerning claims 21, 28, 43, and 44, the Arani et al. reference teaches an apparatus for configuring first (Figure 7; 74) and second (Figure 7; 72) blood vessels, wherein the first blood vessel is connected to a second blood vessel, creating a fistula, the apparatus comprising: a coupler (Figure 17; 117) with a first side that seats on and couples to an external surface of the second vessel surrounding the fistula (Figure 17; 130), the coupler including a lumen connecting the first side of the coupler at the fistula to a second side of the coupler (Figure 17; 115); a sleeve having a lumen (Figure 17; 116), a first end of the sleeve connected to the second side of the coupler, thereby connecting the lumen of the sleeve and the lumen of the coupler, the lumen of the sleeve ensheathing at least a portion of the first blood vessel ([¶ 0097]), the lumen of the coupler and the lumen of the sleeve together from a structure for holding the second blood vessel at a substantially constant angle with respect to the first blood vessel ([¶ 0097]), and the coupler is configured to impose a first constrained shape on the first blood vessel (Figure 19B; 117) and 1) and the second constrained diameter having a second diameter (D2-), in which a diameter ratio (D2:D1) is greater than 1 given the diameter of the inner contour of the coupler is greater than the diameter of the inner contour of the sleeve (Figure 19B0, but it does not specifically teach the diameter ratio being in a range from about 1.2 to about 1.6.
However, the Arani reference teaches an embodiment of the device that includes ends of an anastomotic connector including ends that include different diameters so as to accommodate biological conduits of varying sizes (Arani; [¶ 0101]), while the Heaton reference also teaches an anastomotic connector that includes ends with different diameters so as to accommodate biological conduits of varying sizes (Heaton; [¶ 0254]), wherein the diameter ratio of the ends may range from about 1.1 to 3.5 (Heaton; [¶ 0013]), wherein the reference states that a specific ratio may be 1.4 ([¶ 0253]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the diameter ratio of the Arani reference between the first diameter and the second diameter be 1.4 as in the Heaton reference to accommodate an end-to-side anastomosis of biological conduits of varying sizes (Heaton; [¶ 0254]).
Concerning claims 25 and 32, the combination of the Arani and Heaton references as described above teaches the apparatus of claims 21 and 28, wherein the Arani reference further teaches the diameter of the sleeve increasing as a function of the distance from the fistula (Figure 17; flared end 114 defines an increased diameter).
Concerning claims 26 and 33, the combination of the Arani and Heaton references as discussed above teaches the apparatus of claims 21 and 28, wherein the Arani reference further 
Concerning claims 27 and 34, combination of the Arani and Heaton references as discussed above teaches the apparatus of claims 21 and 28, wherein the first blood vessel is capable of being an artery and the second blood vessel is capable of being a vein.
Concerning claims 49 and 51, combination of the Arani and Heaton references as discussed above teaches the apparatus of claims 25 and 32, wherein the Arani reference further teaches the sleeve being configured to impose the second constrained shape such that the diameter (D2) is at a location corresponding to a portion of the sleeve distal from the fistula (Figure 17; 26).
Concerning claims 50 and 52, combination of the Arani and Heaton references as discussed above teaches the apparatus of claims 21 and 28, wherein given the tapered nature of the sleeve taught in the Arani reference and the variety of different diameter ratios as taught in the Heaton reference, it would be obvious to have the second constrained shape have a diameter be approximately equal to the diameter of the first constrained shape at a location corresponding to a portion of the sleeve proximal to the fistula given the many permutations of diameter ratios possible for accommodating the various sizes and shapes of the biological conduits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35-42 and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borghi (US 2008/0195124) in view of Yang et al. (US 5989287, hereinafter Yang) and Heaton, II et al. (US 2010/0114301, hereinafter Heaton).
Concerning claims 35-42 and 45-48, the Borghi prior art reference teaches method for configuring first (Figure 6; 4) and second (Figure 6; 3) blood vessels, wherein the first blood vessel is connected to a second blood vessel, creating a fistula, the method comprising the steps of: seating and coupling a first side (Figure 6; 7) of a coupler (Figure 6; 20) to an external surface of the second blood vessel surrounding a fistula (Figure 6; 3), the coupler including a lumen connected the first side of the coupler at the fistula to a second side of the coupler (Figure 6; 14); connecting a first side (Figure 6; 51) of a sleeve having a lumen (Figure 6; 50) to the second side of the coupler (Figure 15 | [¶ 0111]), thereby connecting the lumen of the sleeve and the lumen of the coupler, the lumen of the sleeve ensheathing at least a portion of the first blood vessel (Figure 23; 4; 50), and whereby the lumen of the coupler and the lumen of the sleeve together form a structure for holding the first at a substantially constant angle of 45° with respect to the second blood vessel ([¶ 0057]), wherein 45° is between 20° and 60° and is about 40° and 50° given the bounds of “about” are defined by the Specification as being “within tolerances that are acceptable for operation of the embodiment for an application for which it is intended”, wherein a 5° tolerance may fit within said definition, but it does not necessarily teach the coupler configured to impose a first constrained shape on the first blood vessel and the sleeve being configured to impose a second constrained shape on the second blood vessel, the first constrained shape having a first diameter (D1) and the second constrained diameter having a second diameter (D2-), in which a diameter ratio (D2:D1) is in a range from about 1.2 to about 1.6.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the coupler of the Borghi reference be configured to impose a first constrained shape on the first blood vessel and the sleeve be configured to impose a second constrained shape on the second blood vessel as in the Yang reference to make it easier for a surgeon to create an optimal anastomosis by providing external circumferential support to a weaker vessel (Yang; Column 10, Line 58 – Column 11, Line 18), while it would further be obvious to have the first constrained shape have a first diameter (D1) and the second constrained diameter have a second diameter (D2-), in which a diameter ratio (D2:D1) is 1.4 as in the Heaton reference to allow for the device of the Borghi reference to accommodate an end-to-side anastomosis of biological conduits of varying sizes (Heaton; [¶ 0254]) while further providing a smooth and gradual transition for the connection (Yang; Column 10, Line 58 – Column 11, Line 18).
Claims 22-24 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arani et al. (US 2005/0149073, hereinafter Arani) in view of Heaton, II et al. (US 2010/0114301, hereinafter  as applied to claims 21, 25-28, 32-34, 43, 44, and 49-52 above and further in view of Borghi (US 2008/0195124).
Concerning claims 22-24 and 29-30, the combination of the Arani and Heaton references as discussed above teaches the apparatus of claims 21 and 28, wherein the Arani reference teaches that the substantially constant angle between the first blood vessel and the second blood vessel is less than 90°, but it does not specifically give the value of the angle.
However, the Borghi reference teaches an apparatus for configuring first and second blood vessels similar to that of the Arani reference, the apparatus comprising a coupler (Figure 6; 20) and a sleeve (Figure 6; 50) and whereby the lumen of the coupler and the lumen of the sleeve together form a structure for holding the first blood vessel at a substantially constant angle of 45° with respect to the second blood vessel ([¶ 0057]), wherein 45° is between 20° and 60° and is about 40° and 50° given the bounds of “about” are defined by the Specification as being “within tolerances that are acceptable for operation of the embodiment for an application for which it is intended”, wherein a 5° tolerance may fit within said definition.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the substantially constant angle between the first blood vessel and the second blood vessel be 45° with respect to the second blood vessel, wherein 45° is between 20° and 60° and is about 40° and 50°, as in the Borghi reference given it has been taught as an appropriate non-90° angle for an anastomosis (Borghi; [¶ 0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        12/3/2021